971 So. 2d 911 (2007)
Keith MAJOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-605.
District Court of Appeal of Florida, Third District.
December 12, 2007.
Robert I. Barrar, Miami, for appellant.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before WELLS and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Because we conclude that the mistaken statutory reference in the charging document did not affect the appellant's substantial *912 rights, see DuBoise v. State, 520 So. 2d 260 (Fla.1988), the convictions and sentences under review are affirmed.